                 Case 2:19-cv-00458-RSL Document 45 Filed 05/26/20 Page 1 of 2




 1
 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8
 9     KRISTINA CHETWOOD and SANDRA                              Case No. C19-458RSL
       CASTELLON-GONZALEZ, individually and
10     on behalf of others similarly situated,                   ORDER
11                            Plaintiffs,
12                       v.
13     T-MOBILE USA, INC.,
14
                              Defendant.
15
16
            On May 19, 2020, the parties filed a stipulated “Joint Report Regarding Proposed Form
17
     of Notice and Proposal for Dissemination of Notice.” See Dkt. #43. Pursuant to the Joint
18
     Report, the attached Exhibit A (see Dkt. #43-1), and the remainder of the record:
19
            (1)      IT IS HEREBY ORDERED that the stipulated proposed (1) Notice Form (Ex. A at
20
     2-4), (2) Consent to Join Lawsuit Form (id. at 5), and (3) Reminder Notice Form (id. at 6), are
21
     approved for dissemination to potential opt-in plaintiffs as set forth in the Court’s April 7, 2020
22
     Order (see Dkt. #35).
23
            (2)      IT IS FURTHER ORDERED that the parties shall comply with the proposed
24
     deadlines regarding dissemination of notice as set forth in the stipulated Joint Report (see Dkt.
25
     #43 at 2-3).
26
            IT IS SO ORDERED.
27
            //
28

     ORDER - 1
            Case 2:19-cv-00458-RSL Document 45 Filed 05/26/20 Page 2 of 2




 1        DATED this 26th day of May, 2020.
 2
 3
 4                                            A
                                              Robert S. Lasnik
 5                                            United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER - 2
